Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US Patent Application Publication 2014/0126467).

Regarding claims 1 and 11 Lu et al. discloses a network node/method configured to perform link adaptation, the network node comprising (see fig, 3 and 7): 
processing circuitry including a memory and a processor; the memory configured to store a channel quality measure, gain increment values, and a hysteresis value( see fig. 14,   processing subsystem) ;  	the processor configured to: compare the channel quality measure to a first predetermined amount( see [0032] the link adaptation function 22 performs link adaptation for downlink transmissions to the mobile terminal based on the SINR offset from the outer loop and Channel State Information (CSI) reports from the mobile terminal.  Each CSI report includes a channel quality SINR for the downlink channel from the base station to the mobile terminal.);  and 

when the channel quality measure is less than a second predetermined amount, perform a second outer loop adjustment process, the second outer loop adjustment process directed to determining link adaptation for a second data transmission to the wireless device ( see fig. 5, second outer loop adjustment,  outer loop 26-2  adjustment is performed based on CSI reports values from the mobile terminal 16. see[0039-40]  In general, the outer loop 26-2 increases the SINR offset for the second subframe (SF.sub.2) in response to a positive HARQ acknowledgement for the second subframe (SF.sub.2) and decreases the SINR offset for the second subframe (SF.sub.2) in response to a negative HARQ acknowledgement for the second subframe (SF.sub.2). the second subframe (SF.sub.2) performs link adaptation for downlink transmissions to the mobile terminal 16 scheduled for the second subframe (SF.sub.2) based on the SINR 
wherein the first predetermined amount is a threshold plus a hysteresis value and the second predetermined amount is the threshold minus the hysteresis value (see fig. 6, SINR offset, (see fig. 5 and 9, see [0037] a SINR offset step-up size when increasing the SINR offset and a SINR offset step-down size when decreasing the SINR offset are a function of the target BLER.  In one particular embodiment, the step-up size and the step-down size are defined as: Target BLER = 1 1 + SINR offset step - down size SINR offset step - up size. see also  [0056] BLERs in the range of 0 to 10% for the first subframe group; the second subframe group have BLERs in the range of 10 to 20% the hysteresis value is the percentage range)
Regarding Claims 3 and 13 Lu et al. discloses everything as applied above (see claims 1 and 11). 
wherein the second outer loop adjustment process converges faster than the first outer loop adjustment process.( see [0050] Each of the outer loops 34-1 through 34-N.sub.SB is for a different subframe bundle.  Each subframe bundle includes two or more of the subframes in the downlink frame structure (FIG. 2).  The specific subframe bundles depend on the uplink and downlink configuration. Therefore the second outer loop will converge faster when smaller and or less processing is needed than the first outer loop. )

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4-10 and 14-21, 23-27 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. in view of Chen et al. (US Patent Application Publication 2014/0133317).
Regarding Claims 4 and 14 Lu et al. discloses everything as applied above (see claims 1 and 11). 
Lu et al. fail to specifically point out wherein the first data transmission is one code word and the first outer loop adjustment process uses a first increment to adjust a gain to interference plus noise ratio (GINR) as claimed.
 However Chen et al. teaches wherein the first data transmission is one code word and the first outer loop adjustment process uses a first increment to adjust a gain to interference plus noise ratio (GINR)( see fig. 7, see [0095] Since space frequency block code (SFBC) [third mode] has only one codeword, its GINR outer-loop adjustment is understood with reference to Expressions (2).  GINR is derived from SINR and PDSCH signal power spectrum density as shown in FIG. 7.)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Lu et al. invention with 
 Regarding Claims 5 and 15 Lu et al. discloses everything as applied above (see claims 1 and 11). 
Lu et al. fail to specifically point out wherein the first data transmission is two code words and the first outer loop adjustment process uses a first increment to adjust a first gain to interference plus noise ratio (GINR) and uses a second increment to adjust a second GINR as claimed.
Chen et al. teaches wherein the first data transmission is two code words and the first outer loop adjustment process uses a first increment to adjust a first gain to interference plus noise ratio (GINR) and uses a second increment to adjust a second GINR( see [0101] the pre-switch transmission mode uses two adjusted GINR values for two codewords, )  . 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Lu et al. invention with Chen et al. invention because Chen et al. invention provide various example techniques for the controller to determine the GINR adjusted value( see Chen et al. [0022]).
 Regarding Claims 6 and 16 Lu et al. discloses everything as applied above (see claims 1 and 11). 
Lu et al. fail to specifically point out wherein the first data transmission is N code words, N being an integer greater than 2, the first outer loop adjustment process using a 
Chen et al. teaches wherein the first data transmission is N code words, N being an integer greater than 2, the first outer loop adjustment process using a different increment to adjust a gain to interference plus noise ratio for each of the N code words( see [0101] when a pre-switch transmission mode uses only one adjusted GINR value for either one codeword or two codewords and a post-switch transmission mode uses two adjusted GINR values for two codewords, after the switch a post-switch transmission mode is begun using the one adjusted GINR value acquired from the pre-switch transmission mode as both of the two adjusted GINR values for the post-switch transmission mode). 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Lu et al. invention with Chen et al. invention because Chen et al. invention provide various example techniques for the controller to determine the GINR adjusted value( see Chen et al. [0022]).
Regarding Claims 7, 17, 21, 23-24 and 29-30 Lu et al. discloses everything as applied above (see claims 1, 11, 21 and 27). 
Lu et al. fail to specifically point out wherein the first outer loop adjustment process comprises three loops and includes: in a first loop used for the first data transmission, when the first data transmission is a one code word transmission: determining an amount of a first increment to be applied to a first gain to interference plus noise ratio (GINR) corresponding to the one code word transmission;  and 
wherein the first outer loop adjustment process converges faster than the second outer loop adjustment process.( see [0050] Each of the outer loops 34-1 through 34-N.sub.SB is for a different subframe bundle.  Each subframe bundle includes two or more of the subframes in the downlink frame structure (FIG. 2).  The specific subframe bundles depend on the uplink and downlink configuration. Therefore the second outer loop will converge faster when smaller and or less processing is needed than the first outer loop. )
Chen et al. teaches wherein the first outer loop adjustment process comprises three loops and include (see fig. 2 & 8, three mode loops): 
in a first loop used for the first data transmission, when the first data transmission is a one code word transmission( see [0097] the first mode (open loop MIMO which operates with cyclical diversity delay), GINR estimation for one codeword is required since both codewords experience the same channel condition.):

determining based at least in part on the first GINR, at least one of a modulation and coding level to apply to the one code word( see fig. 8, see [0108] the wireless terminal needs to report PMI, RI, and CQIs for two codewords); and 
in a second loop and a third loop used for the first data transmission, when the first data transmission is a two code word transmission( see [0099] the second mode (open loop MIMO which operates without cyclical diversity delay), the GINR needs to be estimated separately for each code word, since they experience different channel conditions.): 
determining an amount of a second increment to be applied to a second GINR corresponding to a first of the two code words (see [0101] An another example, when the pre-switch transmission mode uses two adjusted GINR values for two codewords, and the post-switch transmission mode uses one adjusted GINR value for either one codeword or two codewords, the two adjusted GINR values are averaged to obtain the one adjusted GINR value for the post-switch transmission mode.)  ; 
 determining based at least in part on the second GINR, at least one of a modulation and coding level to apply to the first of the two code words( see fig. 8, see [0108] the wireless terminal needs to report PMI, RI, and CQIs for two codewords. );  

determining based at least in part on the third GINR, at least one of a modulation and coding level to apply to the second of the two code words( see fig. 8, see [0108] the wireless terminal needs to report PMI, RI, and CQIs for two codewords. ). 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Lu et al. invention with Chen et al. invention because Chen et al. invention provide various example techniques for the controller to determine the GINR adjusted value( see Chen et al. [0022]).
 Regarding Claims 8 and 18 Lu et al. in view of Chen et al. discloses everything as applied above (see claims 7 and 17). 
Lu et al. fail to specifically point out wherein, when the first increment is not updated for a predetermined period of time, the first increment is updated with an average of the second and third increments as claimed.
wherein, when the first increment is not updated for a predetermined period of time, the first increment is updated with an average of the second and third increments( see [0101] An another example, when the pre-switch transmission mode uses two adjusted GINR values for two codewords, and the post-switch transmission mode uses 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Lu et al. invention with Chen et al. invention because Chen et al. invention provide various example techniques for the controller to determine the GINR adjusted value( see Chen et al. [0022]).
 Regarding Claims 9 and 19 Lu et al. in view of Chen et al.  discloses everything as applied above (see claims 7 and 17). 
Lu et al. fail to specifically point out wherein, when the second and third increments are not updated for a predetermined period of time, the second and third increments are updated with the first increment as claimed.
Chen et al. teaches wherein, when the second and third increments are not updated for a predetermined period of time, the second and third increments are updated with the first increment (see [0100] the GINR_Adj value can be re-used when the transmission mode is switched from one mode to another.  For example, if the transmission mode is switched from either SFBC or the first mode to the second mode, the initial value for two code words can be calculated from Expression (13).  On the other hand, if the transmission mode is switched from the second mode to either SFBC or the first mode, the initial value for GINR_Adj can be calculated from the average value of GINR_Adj0 and GINR_Adj1, as shown by Expression (14).  There is no change 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Lu et al. invention with Chen et al. invention because Chen et al. invention provide various example techniques for the controller to determine the GINR adjusted value( see Chen et al. [0022]).
 Regarding Claims 10 and 20 Lu et al. discloses everything as applied above (see claims 1 and 11). 
Lu et al. fail to specifically point out wherein the second outer loop adjustment process comprises a single loop and includes, when the second data transmission is one of a one code word and two code word transmission: determining an amount of an increment to be applied to a gain to interference plus noise ratio (GINR);  and determining based at least in part on the GINR, at least one of a modulation and coding level to apply to the second data transmission as claimed.
Chen et al. teaches wherein the second outer loop adjustment process comprises a single loop and includes, when the second data transmission is one of a one code word and two code word transmission: determining an amount of an increment to be applied to a gain to interference plus noise ratio (GINR);  and determining based at least in part on the GINR, at least one of a modulation and coding level to apply to the second data transmission( see [0108] If the transmission mode is open-loop MIMO, the wireless terminal does not report PMI but reports CQI averaged over two codewords.  Based on 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Lu et al. invention with Chen et al. invention because Chen et al. invention provide various example techniques for the controller to determine the GINR adjusted value( see Chen et al. [0022]).
Regarding Claims 25 and 31 Lu et al. discloses everything as applied above (see claims 21 and 27). 
Lu et al. fail to specifically point out wherein adjustment in the first outer loop is based on hybrid automatic repeat request (HARQ) feedback for the first code word during one of one and two code word transmission and adjustment in the second outer loop is based on HARQ feedback for the second code word during two code word transmission as claimed.
Chen et al. teaches wherein adjustment in the first outer loop is based on hybrid automatic repeat request (HARQ) feedback for the first code word during one of one and two code word transmission and adjustment in the second outer loop is based on HARQ feedback for the second code word during two code word transmission (see [0097] if HARQ for both code words is ACK, Expression (4) is employed.  If HARQ for both code words is NACK, Expression (5) is employed.  If HARQ for one code word is ACK and the other is NACK, Expression (6) is employed.  The final GINR for both code words can be calculated as Expression (7).)

Regarding Claims 26 and 32 Lu et al. discloses everything as applied above (see claims 21 and 27). 
Lu et al. fail to specifically point out wherein the first gain increment is selected to track channel conditions for both one code word and two code word transmissions when a signal to interference plus noise (SINR) is less than a threshold as claimed. 
Chen et al. teaches wherein the first gain increment is selected to track channel conditions for both one code word and two code word transmissions when a signal to interference plus noise (SINR) is less than a threshold( see [0078] n the first mode (open loop MIMO which operates with cyclical diversity delay), if the terminal speed value exceeds the terminal speed threshold T1, or if the throughput value for the respective branch Z is less than the second threshold T2, the transmit switch controller 40 continues with act 4-6(Z)) . 
 	Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Lu et al. invention with Chen et al. invention because Chen et al. invention provide various example techniques for the controller to determine the GINR adjusted value( see Chen et al. [0022]).
Response to Arguments
6.	Applicant's arguments filed 10/08/2020 have been fully considered but they are not persuasive. 
In the remarks on pg. 14-16 of the amendment, the applicant contends that Lu et al. does not teach or suggest “wherein the first predetermined amount is a threshold plus a hysteresis value and the second predetermined amount is the threshold minus the hysteresis value”
Examiner respectfully disagrees Lu et al. teaches in  fig. 5-6,  and 9 SINR offset, In[0037] a SINR offset step-up size when increasing the SINR offset and a SINR offset step-down size when decreasing the SINR offset are a function of the target BLER.  In one particular embodiment, the step-up size and the step-down size are defined as: Target BLER = 1 1 + SINR offset step - down size SINR offset step - up size. Also in [0056] BLERs in the range of 0 to 10% for the first subframe group; the second subframe group have BLERs in the range of 10 to 20% the hysteresis value is the percentage range.  The predetermined amount is a threshold… is not a patentable distinct limitation. 
In the remarks on pg. 16-17 of the amendment, the applicant contends that Lu et al. does not teach or suggest “wherein the first outer loop adjustment process converges faster than the second outer loop adjustment process”
Examiner respectfully disagrees Lu et al. teaches in [0050] Each of the outer loops 34-1 through 34-N.sub.SB is for a different subframe bundle.  Each subframe bundle includes two or more of the subframes in the downlink frame structure (FIG. 2).  The specific subframe bundles depend on the uplink and downlink configuration. Therefore the second outer loop will converge faster when smaller and or less processing . 
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803.  The examiner can normally be reached on M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MON CHERI S DAVENPORT/             Examiner, Art Unit 2462                                                                                                                                                                                           February 6, 2021

/YEMANE MESFIN/             Supervisory Patent Examiner, Art Unit 2462